Citation Nr: 9914286	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected shell fragment 
wound. 

2.  Entitlement to service connection for a right leg 
disorder, to include a right knee disorder.  

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  The 
veteran filed timely appeals, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
The issue of service connection for a low back disorder will 
be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any claimed headaches and the veteran's shell 
fragment wound to the head, or to any other incident of his 
active service. 

2.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed right leg disorder, to 
include any currently diagnosed right knee disorder, and the 
veteran's active service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for headaches, 
to include as secondary to a service-connected shell fragment 
wound, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim for service connection for a right 
leg disorder, to include a right knee disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches and Right Leg/Knee Disorders

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

Further, service connection may be granted for a disability 
shown to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a) (1998).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for any disorder which was either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The veteran's service medical records show that, in two 
separate incidents, he sustained a shell fragment wound to 
the scalp from an incoming mortar round, and that he had 
sustained an injury to his right knee after his tank had 
struck a mine.  The service medical records do not note the 
presence of any headaches, but do show that he had hurt his 
right knee and had sustained a possible meniscal injury.  In 
January 1971, the veteran's right knee was shown to have been 
swollen and tender, but no effusion was present.  Following 
the entries of January 1971, the service medical records were 
silent as to any further treatment for his right leg and 
knee.  

The veteran underwent a VA rating examination in September 
1996, in which he was found to have a full range of motion in 
both knees.  No residuals of any injury to his right knee 
were noted, and he was only found to have a mild exostosis, a 
congenital disorder, on the distal end of his right femur.  
No other defects were shown.  

The veteran submitted contemporaneous clinical treatment 
records dating from October 1996 through December 1997 from 
Laura Simons, M.D., Radiologist.  X-ray reports of the 
veteran's knees dated in November 1997 fail to show any 
defects except for an exostosis of the right femur.  No 
effusions, fractures, or degenerative changes were shown.  

In December 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, in which he initially 
raised the claim for service connection for headaches, 
claimed as secondary to his shell fragment wound of the 
scalp.  He testified that he had experienced severe headaches 
following the explosion of a mortar round, in which he 
sustained a scalp wound.  In addition, the veteran testified 
that in January 1971, his tank struck a mine in which he was 
blown approximately ten feet out of the commander's cupola, 
landing back on the cupola, and sustaining injuries to his 
right knee and low back.  He stated that he was treated for 
his leg injuries at the time, and received a Purple Heart 
Medal for these injuries.  He indicated that following his 
active service, he did not seek treatment for his right leg 
or back disorder unless they caused significant problems.  In 
any event, he stated that he did not seek treatment for his 
leg and back until approximately 1992.  

With respect to his claimed headaches, the veteran underwent 
additional VA rating examinations in March and May 1998.  The 
examiner noted the veteran's complaints of experiencing 
severe headaches, but was unable make objective findings with 
respect to the nature of the veteran's headaches on 
examination.  In a follow-up examination report dated in May 
1998, the examiner stated that he had reviewed the veteran's 
claims file, and had determined that it was unlikely that the 
veteran's claimed headaches were related to his service-
connected shell fragment wound of the scalp.  

In further support of his claim, the veteran also submitted 
two lay affidavits dated in September 1997 from [redacted]
[redacted], and from [redacted].  Mr. [redacted] stated that he 
had worked closely with the veteran at the U. S. Postal Service, 
and that the veteran had experienced problems with his right 
knee and back.  Mr. [redacted] stated that he had known the 
veteran since childhood, and that prior to his entry into 
service, the veteran was active in sports, but that following 
his discharge, had experienced problems with headaches, his 
right knee, and back.  

The Board has evaluated the above discussed evidence, and 
concludes that the veteran has failed to submit evidence of 
well-grounded claims for service connection for headaches and 
for a right leg and knee disorder.  There is no evidence of 
record to show treatment for headaches either in service or 
following the veteran's discharge from service.  In addition, 
the only evidence of record addressing the veteran's claimed 
headaches, the March and May 1995 rating examination reports, 
contain the examiner's opinion that it is unlikely that the 
veteran's claimed headaches are related to his service-
connected shell fragment wound to the scalp.  The veteran has 
failed to present any other medical evidence relevant to the 
issue of his claimed headaches.  

With respect to the veteran's claimed right leg/right knee 
disorders, the Board recognizes that he sustained an injury 
to his right leg at the knee in service in January 1971, when 
his tank struck a mine.  However, there is no competent 
medical evidence of record to show that he currently has a 
disability with respect to his right leg and knee resulting 
from that injury.  The veteran's private physicians note his 
history of having sustained a right knee injury in service, 
but both the VA and private X-ray reports of September 1996 
and of November 1997, respectively, fail to show anything 
other than a mild exostosis on the distal end of the right 
femur.  No residuals of the January 1971 injury have been 
shown, and there is no medical opinion of record suggesting 
that the veteran currently suffers from a right leg or right 
knee disability that was incurred during his active service.  

In addition, lay statements and testimony by the veteran and 
his associates, that he suffers from headaches due to his 
service-connected shell fragment wound to the scalp, and that 
he currently suffers from a knee injury sustained in service 
do not constitute medical evidence.  As lay persons, lacking 
in medical training and expertise, the veteran and his 
associates are not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for a 
right leg disorder, to include a right knee disorder, and 
headaches, claimed as secondary to a service-connected shell 
fragment wound.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 121 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for a right leg disorder, to 
include a right knee disorder, and for headaches, claimed as 
secondary to a service-connected shell fragment wound.  See 
Robinette, 10 Vet. App. at 77, 78.  

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, to include as secondary to 
a service-connected shell fragment wound, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a right leg disorder, to include a 
right knee disorder, is denied.  


REMAND

As a preliminary matter, the Board notes that the veteran's 
claim for service connection for a low back disorder is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  

Here, the veteran has testified and otherwise stated that he 
sustained an injury to his back in January 1971, after his 
tank struck a mine propelling him ten feet into the air, 
whereupon he landed on top of the commander's cupola on the 
tank turret.  For purposes of this claim, the Board views the 
veteran's statements as consistent and credible.  
Contemporaneous clinical treatment reports dated in September 
1992 show that the veteran had a mild bulging anulus at L4-
L5.  At the time, the veteran's injury was noted to be the 
result of an acute lumbar strain which the veteran reported 
had occurred following his sleeping on board a boat.  A later 
treatment record of February 1995 shows that the veteran had 
acute lumbar back pain after having slipped on ice.  

In September 1996, the veteran underwent a VA rating 
examination in which he was found to have a mild degenerative 
disease of the lower lumbar spine.  The examiner noted a 
history of "bulging discs."  However, the examiner failed 
to include any opinion as to the etiology of the veteran's 
back problem.  

The veteran submitted a statement and treatment records dated 
in October 1996 from his treating physician, Mark S. Adams, 
M.D.  Dr. Adams stated that the veteran had reported his 
history of experiencing a back injury in service, and also 
stated that the veteran had experienced recurrent back 
problems.  He offered his opinion that the veteran the 
veteran exhibited episodic exacerbations of a chronic 
recurrent back pain, probably dating back to 1970.  In 
addition, the treatment record dated in October 1996 states 
that the veteran's reported injury in service "may well have 
stimulated or initiated" his current back problems.  

The Board finds that as Dr. Adams' medical opinion provides 
the required nexus between the injury the veteran reports 
having sustained in service and his current low back 
disorder, the veteran's claim is well grounded.  The Board 
observes that it has an obligation to assist the veteran with 
the development of evidence relevant to his claim.  See 
McKnight, 121 F.3d at 1483; Epps, supra.  The veteran has 
established that he has a present disability with respect to 
his back, and has presented a medical opinion establishing a 
nexus between his reported injury in service and that current 
disability.  The Board finds, therefore, that the claims file 
should be referred to the appropriate VA medical examiner for 
review to determine if it is at least as likely as not that 
the veteran's current back disorder is the result of the 
injury he reported experiencing in service, in light of Dr. 
Adams' letter and treatment records of October 1996.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's low back 
disorder, dated since the time of the 
last request for such records.  

2.  Upon completion of the above 
development, the veteran's claims file 
should be referred to the appropriate VA 
medical examiner for review, preferably 
the examiner who conducted the September 
1996 rating examination.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
low back disorder could have been due to 
the veteran's account of the in-service 
injury he reportedly sustained to his 
back in January 1971, taking into account 
the October 1996 opinion offered by Dr. 
Adams.  The examiner should include a 
complete rationale for all opinions 
expressed.  

3.  The RO should then adjudicate the 
issue of entitlement to a low back 
disorder, taking into account all the 
relevant evidence.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

